Citation Nr: 1233180	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  12-06 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Augusta, Maine


THE ISSUE

Entitlement to payment or reimbursement for private medical expenses incurred between June 3, 2011 and June 8, 2011 at Calais Regional Hospital and Eastern Maine Medical Center (EEMC).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter.


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from October 1943 to March 1946 and is a recipient of the Purple Heart medal.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative decision issued by the Department of Veterans Affairs Togus Medical Center (VAMC) in Augusta, Maine, which, in pertinent part, denied reimbursement of non-VA hospital care and related costs for June 3, 2011 to June 8, 2011.

In August 2012, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of this hearing is of record.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was admitted through the emergency room (ER) to Calais Regional Hospital on June 4, 2011for treatment of bloody emesis, bloody stool and an episode of syncope due to a gastrointestinal (GI) bleed. 

2.  The Veteran was transferred to EEMC on June 6, 2011 for surgery to repair a GI bleed.  

3.  At the time of the Veteran's admission to the private hospitals, VA facilities were not feasibly available and VA previously authorized the admittance of the Veteran. 






CONCLUSIONS OF LAW

Payment or reimbursement for private medical services provided between June 3, 2011 and June 8, 2011 at Calais Regional Hospital and EEMC is warranted.  38 U.S.C.A. §§ 111, 1701, 1703, 1728 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 17.54 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that reimbursement is appropriate for private medical expenses incurred from June 3, 2011 to June 8, 2011.  During the August 2012 hearing, the Veteran testified that he had received prior authorization for his hospitalization and the private treatment was for a condition that a prudent lay person would reasonably have expected delay in seeking immediate treatment to have been hazardous to his health.  

On June 3, 2011, the Veteran called the Calais VA Community Based Outpatient Clinic (COBC) and reported symptoms of bloody emesis, bloody stools, and dizziness.  The Veteran also reported that he was taking Coumadin for atrial fibrillation.  The call center nurse advised that the Veteran should report to a local ER if he was unable to secure transportation to the Togus VAMC.  The records of the call clearly note that the private treatment would be "non VA pay" and if the Veteran was going to be admitted to the private facility, he should call and request a transfer to the Togus VAMC.  

The Veteran reported to the ER of Calais Regional Hospital later that day and was diagnosed with a possible GI bleed and syncope.  His private physicians contacted VA and were informed that the Togus VAMC did not have any GI or cardiac services available over the weekend.  An addendum report to the record of the call also noted that the Veteran was declined by the VA hospital due to the lack of services and the private facility was advised.  The Veteran was admitted to Calais Regional on June 4, 2011. Surgery was recommended to repair the GI bleed, but testing showed that the Veteran's blood type was difficult to match and would require a request of outside blood which would take 5 to 6 hours to procure.  A transfer of the Veteran to a facility such as EEMC or the VA in Togus was recommended to avoid potential complications with a blood transfusion that could lead to the Veteran's death. 

Prior to transferring the Veteran, his private physicians again contacted VA on June 6, 2011 and informed them of the difficulties arising from the Veteran's blood type.  After checking with the blood bank, VA informed Calais Regional that they had a similar issue with providing the Veteran with compatible blood and as the Veteran required surgery, the private physicians were advised to send the Veteran to EEMC.  Once the Veteran had been stabilized, he could be admitted to a VA facility if he required prolonged hospitalization.  The Veteran was transferred to EEMC where he was treated and then discharged on June 8, 2011 with diagnoses that included a GI bleed, resolved acute renal insufficiency, a history of chronic atrial fibrillation, and a history of an abdominal aortic aneurysm.  

Under 38 U.S.C.A. § 1728, VA may reimburse a Veteran for reasonable value of emergency treatment furnished in a non-VA facility, or in lieu of that, make payment directly to a hospital or other health care provider that furnished such treatment on behalf of the Veteran, if other requirements discussed below are met.  38 U.S.C.A. § 1725 (West 2002).  Generally, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing care or services required, VA may contract with non-VA facilities for care.  38 C.F.R. § 17.52.  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the U.S. Court of Appeals for Veterans Claims (Court) noted that emergency medical care received from a non-VA hospital requires authorization pursuant to 38 C.F.R. § 17.54.  Thus, the Board must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.

Under 38 C.F.R. §§ 17.53 and 17.54, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance and is only warranted when VA or other Federal facilities are not feasibly available.   A VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities.  38 C.F.R. § 17.53.  In this case, the Veteran lived four hours from the nearest VA facility, had experienced bloody vomiting and stool for several hours, and had a history of a heart condition and abdominal aneurysm.  In addition, VA noted on several occasions that the Togus VAMC did not offer GI, cardiac, or surgical services at the time of the Veteran's admission.  Therefore, the record clearly shows that VA facilities were not feasibly available at the time of the Veteran's private treatment.  

The Board also finds that VA clearly authorized the admittance of the Veteran to Calais Regional Hospital and EEMC.  The VA and private medical records document that the Veteran's physicians contacted VA several times during and prior to his admission to their facilities, and at each time VA declined to transfer the Veteran to the Togus VAMC due to the lack of appropriate staff and resources.  Under 38 C.F.R. § 17.54(a), in the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made on the Veteran's behalf within 72 hours after admission.  VA was contacted throughout the Veteran's hospitalization and clearly within 72 hours after his admission.  The situation was also clearly an emergency; the Veteran was admitted to Calais Regional with a suspected GI bleed, and his doctor stated that a delay in treatment as long as 5 hours (to obtain blood that matched the Veteran's type) could lead to potentially fatal complications.  Therefore, the Board finds that VA, by its actions set forth above, gave prior authorization for the Veteran's private treatment that occurred between June 3, 2011 and June 8, 2011 at Calais Regional Hospital and EEMC and the claim for reimbursement of private medical expenses is granted. 

Finally, under the Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, with implementing regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to notify and assist claimants in the development of claims.  Because the claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable. See Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004). 


ORDER

Entitlement to payment or reimbursement for private medical expenses incurred between June 3, 2011 and June 8, 2011 at Calais Regional Hospital and EEMC is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


